Citation Nr: 1445002	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than July 1, 1999 for the grant of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Veteran represented by:	(To be clarified)



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1959 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision.

A review of the Virtual VA paperless claims processing system shows documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System includes a copy of the June 2014 Statement of the Case, which in the paper file was dated in April 2014.   

In a statement dated on November 2, 2011 the Veteran stated that, on June 28, 2011, he requested reconsideration of two decisions of the Board regarding the effective date of his grant of a TDIU rating, based on clear and unmistakable error (CUE), and was awaiting a response.  

In a statement dated on June 28, 2011, the Veteran requested reconsideration of decisions, which he stated were dated on November 28, 2006 and June 18, 2010.  In a Notice of Disagreement received in November 2011, the Veteran added another decision that he identified as being dated on September 14, 2010.  

A careful review of the claims file shows that no decisions of the Board were promulgated on June 18, 2010 or September 14, 2010.  

Instead, on June 18, 2010, the U.S. Court of Appeals for Veterans Claims (Court) issued an order implementing a Joint Motion to Terminate the Appeal regarding the issue of an effective date prior to June 14, 2005 for the grant of a TDIU rating based on the Stipulated Agreement that the Veteran signed on June 11, 2010 with the Office of VA General Counsel whereby he agreed that an effective date of July 1, 1999 should be assigned for the award of a TDIU rating.  

On September 14, 2010, the RO in San Juan, Puerto Rico, issued a rating decision implementing the Court's June 2010 Order and assigned an effective date of July 1, 1999 for the grant of a TDIU rating.  

To the extent that the Veteran asserts that there is CUE in the September 2010 rating decision, as the September 2010 rating decision is currently on appeal, there is no final adverse decision that needs to be attacked on the basis of CUE.  

Thus, as a matter of law, the Veteran cannot assert a claim of CUE with the September 2010 rating decision.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  Specifically, in the absence of a final decision, a motion for CUE is premature as there is no allegation of fact or law upon which relief may be granted.

On November 28, 2006, the Board granted a TDIU rating.  The Board's decision was a full grant of the TDIU benefit sought.  The Board did not assign an effective dated, the Veteran's May 2011 statement cannot be construed as a motion for revision of a decision of the Board.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a decision in June 2009 the Board denied entitlement to an effective date prior to June 14, 2005 based on the determination that there was no pending claim prior to that date pursuant to which a TDIU rating could be granted.  

In rendering the decision the Board recognized that the Veteran had last worked in 1999 and that the Veteran met the schedular criteria for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) in April 1992.  

As stated in the Introduction, in June 2010, the Veteran and the Office of VA General Counsel signed the Stipulated Agreement whereby the Veteran agreed that an effective date of July 1, 1999 should be assigned for the award of a TDIU rating.  

The Veteran agreed that his appeal would be terminated, with prejudice, as to the issue addressed in the Board decision on June 10, 2009, which is entitlement to an effective date earlier than June 14, 2005 for the grant of TDIU.

In June 2010, the Veteran and the Office of VA General Counsel signed the Joint Motion to Terminate the Appeal consistent with the terms in the Stipulated Agreement.  

The parties noted that the Court had held that, when the Secretary of Veterans Affairs enters into such an agreement, the Board's decision giving rise to the appeal is overridden, thereby mooting the case or controversy.  The parties agreed that agreement disposed of the case on appeal.  

In the statement dated on June 28, 2011, the Veteran asserted that the effective date for the grant of the TDIU rating should have been either February 1, 1985 or April 7, 1992, the date that he received a combined rating of 70 percent.  He also claimed that he should be entitled to TDIU rating on an extraschedular basis.   

To the extent that the Stipulated Agreement that the Veteran signed in June 2010 assigned an effective date of July 1, 1999 for the grant of the TDIU rating, further clarification is necessary from the Veteran regarding the theory of entitlement he is now pursuing for any pending claim for an effective date earlier than July 1, 1999 for the grant of the TDIU rating.    

Lastly, the Board notes that the Veteran in the statement dated on June 28, 2011 revoked his power of attorney for the Puerto Rico Public Advocate for Veterans Affairs and that the record does not contain any written authorization appointing or identifying a new representative or attorney.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action to contact the Veteran in order to clarify whether he currently is represented by an authorized service organization, agent or attorney and to obtain the necessary documentation properly appointing such a representative.  

2. The AOJ then should take all indicated action to contact the Veteran and any properly appointed representative or attorney in order to obtain written argument as to the theory of entitlement being pursued to obtain an effective date earlier than July 1, 1999 for the grant of a TDIU rating in light of his June 2010 Stipulated Agreement with VA whereby he agreed that an effective date of July 1, 1999 should be assigned for the award of that benefit.

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



